Citation Nr: 0407019	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  95-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1981 to June 
1993.  As was noted by the Board of Veterans' Appeals (Board) 
in its previous remand in July 2000, the veteran's report of 
separation also noted almost 7 years of prior unverified 
inactive service, and there is also evidence in the claims 
folder which implies participation in active duty for 
training in April 1997.  As the issues before the Board 
essentially relate to the extended period of service, the 
Board continues to find that additional clarification of 
service is not necessary.  

The Board also again notes that the Board issued an adverse 
decision on the issue of service connection for a right knee 
disability on June 27, 1997.  On just that issue, the 
decision was vacated by a March 1998 Board decision.  The 
June 1997 Board decision had also remanded an issue of 
entitlement to an increased rating for a left wrist 
disability, and that issue was not affected by the vacate 
decision.  In April 1998, the Board remanded the service 
connection issue to the regional office (RO) for further 
development.  A July 2000 Board decision then granted a 
separate 10 percent rating for neurological impairment of the 
left wrist, but once again remanded the claim for service 
connection for a right knee disability, finding that a 
December 1999 medical opinion that opined that the veteran's 
"right" knee disorder was related to service was confusing 
based on the examiner's concurrent references to the "left" 
knee.  The Board finds that the action requested in the July 
2000 remand has been accomplished to the extent possible and 
that this issue is now ready for appellate review.  


FINDING OF FACT

Residuals of a right knee injury are related to service.


CONCLUSION OF LAW

Residuals of a right knee injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this issue has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the record contains relevant medical opinion and other 
evidence that permits the Board to properly address the issue 
on appeal, and while the record may not reflect complete 
compliance with every aspect of the VCAA as to this issue, as 
a result of the Board's decision to grant this claim, any 
failure to notify and/or develop the claim cannot be 
considered prejudicial to the veteran.  Accordingly, the 
Board finds that no further notice and/or development are 
required in this matter pursuant to the VCAA. 

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A medical treatment record from May 1979, presumably prepared 
during a period of active duty for training, shows the 
veteran was seen for complaints of painful knees following a 
fall, and made worse by a road march.  It was further noted 
that she had pronounced bilateral crepitus, and the 
impression was chondromalacia with bilateral flaring.  

Service medical records subsequently reflect that in March 
1989, the veteran was evaluated for a contusion of the right 
knee, and that in February 1990, she was involved in a car 
accident which resulted in severe lower back pain and a 
bruised right knee.  In March 1990, Dr. C. B. evaluated her 
primarily for her back complaints, but did note that she had 
hit her right knee on the dashboard and had subsequent 
swelling of the right knee.  She was placed on a "no 
running" profile because of her lumbar-thoracic strain.  

In addition, while July 1992 in-service examination did not 
reveal any reported history of knee injuries, a May 1993 
service medical record entry reflects that her knees made a 
crunching noise, with the left knee being painful and stiff.  
She was placed on a "no running" profile for synovitis of 
the left knee.

At a Board hearing at the RO in May 1997, the veteran 
testified that she first injured her right knee in May 1979, 
that she had to wear a brace on her right knee for walking 
and running after a car accident in service, that she slipped 
and fell in March 1989 during service, sustaining a contusion 
of the right knee, and that she had to wear a brace on her 
right knee for three months after sustaining the contusion 
(transcript (T.) at pp. 2-6).  During her Board hearing, the 
veteran made reference to a recent bone scan, which was 
subsequently associated with the claims file (T. at p. 7).

During Department of Veterans Affairs (VA) examination in 
July 1998, the VA examiner reviewed the claims file and the 
April 1997 bone scan report, which revealed an increase in 
radioactivity of both patellofemoral regions consistent with 
degenerative joint disease (DJD).  Examination was 
essentially negative except for a complaint of excruciating 
pain over the right knee on the patellofemoral compression 
test and review of the X-rays indicated suspicion of some 
irregularity of the patella on the lateral view.  The 
examiner commented that the veteran had a painful 
patellofemoral joint, with bilateral positive scan for 
bilateral patellofemoral pathology, the right knee 
symptomatic, and the left knee totally asymptomatic, but was 
reluctant to connect the pain of the right knee with injury 
sustained in service because the veteran had a positive bone 
scan on both sides but the left side was asymptomatic.  

In December 1999, while Dr. D. B. reported findings regarding 
both of the veteran's knees and concluded that the veteran 
had chondromalacia of the right knee which was consistent 
with episodes of trauma several years earlier during military 
service, the Board found Dr. D. B.'s report confusing based 
on the examiner's concurrent references to the "left" knee.  

In May 2003, Dr. D. B. furnished a new December 1999 report 
which changed any "right" knee references to the "left" 
knee, and now only opined that extensive chondromalacia in 
her "left" knee was related to her military service.  

A July 2003 VA joint examiner then commented in an August 
2003 addendum report that he would find that the degenerative 
changes in the right knee were service connected if those 
changes were on the right and not the left, but that since 
arthritic changes were also on the left knee, he believed the 
changes in the right knee were not related to injury and were 
more in the context of the general process of arthritic 
changes of the knees.  

The July 2003 VA joints examiner then concluded that the 
changes that occurred on the right knee were not related to 
the service, since the changes of the left knee were not 
related to any prior injury.  However, the Board notes that 
it is clear that the record indicates that effective since 
February 1996, the veteran has been service connected for 
post-traumatic osteoarthritis of the left knee.  

Thus, it is apparent that the examiner's opinion was at least 
in part based on a false premise.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of residuals of right 
knee injury.  However, the evidence must further link such 
disability to service.

In this regard, while there are examination reports that 
contain opinions that address the issue of whether current 
right knee disability is related to service, the Board finds 
that incomplete or inaccurate assumptions contained within 
the reports significantly reduce their probative value.  

More specifically, although the July 1998 VA examiner was 
reluctant to connect the pain of the right knee with injury 
sustained in service because the veteran had a positive bone 
scan on both sides and the left side was asymptomatic, the 
examiner did not find that it was at least likely as not that 
there was no relationship between current right knee 
disability and active service.  He also seemed to predicate 
his reluctance to establish service connection for the right 
knee on his findings that the left knee was asymptomatic, 
apparently ignoring the fact that the veteran had been 
service connected for traumatic osteoarthritis of the left 
knee since February 1996.  Similarly, while the July 2003 VA 
joints examiner went further and concluded that the changes 
that occurred on the right knee were not related to the 
service, it is clear that he did so predicated on the 
erroneous assumption that the changes of the left knee were 
not related to any prior injury.  Thus, the Board finds that 
the July 2003 VA joints examiner's opinion is also of minimal 
probative value.

Finally, the private examiner's opinion that seemed to link 
right knee disability to service has simply been changed to 
address only the veteran's left knee.

In summary, as a result of the above analysis, the Board does 
not find that any of the relevant medical opinions constitute 
evidence that is directly against the veteran's claim.  In 
fact, with respect to the opinions of July 1998 and July 
2003, it is reasonable to conclude that if either examiner 
had known that the veteran was already service-connected for 
traumatic osteoarthritis of the left knee, they would have 
likely been persuaded to opine that residuals of right knee 
injury were also related to service, especially given the 
fact that the record reflects that the veteran sustained 
injury to both knees during training in May 1979, with an 
impression of chondromalacia and bilateral flaring, had been 
evaluated for a contusion of the right knee in March 1989, 
was involved in an in-service car accident which resulted in 
a bruised right knee in February 1990, and exhibited symptoms 
that included a crunching noise in both knees in May 1993.  
In addition, the Board notes that the veteran has 
consistently sought service connection for both her right and 
left knee since February 1996, and the Board finds that under 
these circumstances, the Board is permitted to accept the 
contention of the veteran that she has experienced chronic 
problems in both the right and left knee since separation 
from service in June 1993.

Accordingly, based on all of the foregoing, and giving the 
veteran the benefit of the doubt, the Board finds that 
residuals of right knee injury are related to the veteran's 
active service, and that service connection for such 
disability is probably warranted.  


ORDER

Service connection for residuals of a right knee injury is 
granted.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



